Citation Nr: 9903403	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  97-29 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES


1.  Entitlement to service connection for stomach disability.

2.  Entitlement to service connection for back disability.

3.  Entitlement to service connection for bilateral kidney 
disability.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The appellant had active military service from February 15, 
1977 to March 1, 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  The appellant presented testimony from that RO at 
a video conference hearing held before the undersigned, 
seated in Washington, DC, in October 1998.


FINDING OF FACT

The claims for service connection for stomach, back and 
bilateral kidney disabilities are not plausible.


CONCLUSION OF LAW

The claims for service connection for stomach, back and 
bilateral kidney disabilities are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. § 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  However, as a 
preliminary matter, the Board must determine whether the 
appellant has submitted evidence of well-grounded claims.  
38 U.S.C.A. § 5107(a).  If he has not, his claims must fail, 
and VA is not obligated to assist the appellant in their 
development.  38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 
Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  

The United States Court of Veterans Appeals (Court) has 
stated repeatedly that 38 U.S.C.A. § 5107(a) unequivocally 
places an initial burden on a claimant to produce evidence 
that a claim is well grounded.  See Grivois v. Brown, 6 Vet. 
App. 136 (1994); Grottveit at 92; Tirpak at 610-11.  A well-
grounded claim is a plausible claim, that is, a claim which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Court 
has stated that the quality and quantity of evidence required 
to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit at 92-93.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Id.

Further, in order for a claim to be considered plausible, and 
therefore well grounded, there must be evidence of both a 
current disability and evidence of relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).


Factual Background

Service medical records show that the appellant was referred 
to a hospital following an injury involving the area of the 
small of his back and kidney.  The only other reference to 
the appellant's claimed disabilities is in a Statement of 
Medical Condition completed by the appellant on March 1, 
1977, in which he reported developing kidney stones after his 
entrance examination of February 1977.

Private treatment records from Greene Memorial Hospital for 
August 1980 to June 1995 disclose that the appellant 
presented in 1980 with a several week history of vomiting 
blood, at which time he reported that he had been discharged 
from service with ulcers.  Gastroscopy disclosed the absence 
of any ulcerations, and the appellant was diagnosed with 
healing gastritis of the cardioesophageal junction, probably 
related to alcohol consumption.  The appellant presented in 
June 1995 with complaints of stomach and back pain, as well 
as burning urination and diarrhea, of recent onset.  The 
appellant was diagnosed with acute diarrheal illness with 
hematochezia.

Of record is a hospital report from Fleming County Hospital 
for June 1996, which indicates that the appellant presented 
with a two week history of mid-epigastric pain and 
intermittent melena.  Esophagogastroduodenoscopy disclosed 
evidence of healed ulcer disease, but with no active ulcers 
other than an esophageal ulcer; the  appellant's stomach was 
normal.  The appellant was diagnosed with upper 
gastrointestinal bleeding, esophageal ulcer with diffuse 
esophagitis, and with history of peptic ulcer disease.  The 
records contain no reference to the appellant's period of 
service.

VA treatment records for May 1997 to July 1997 document 
treatment for recent onset emesis and epigastric pain, 
diagnosed as nonspecific gastritis and duodenitis, as well as 
for alcohol dependence.  The appellant reported a previous 
medical history of back pain and peptic ulcer disease.  The 
records do not refer to the appellant's period of service.


On file is a statement, dated in May 1997, from I.P., which 
indicates that the appellant was hospitalized in service 
following an injury to his back and kidney, and that he was 
medically discharged shortly thereafter.  She also indicated 
that the  appellant has not been well since service 
discharge.

At the appellant's October 1998 hearing, he testified that he 
injured his stomach, back and kidneys in service when he fell 
into a ditch.  He stated that he was thereafter hospitalized 
when he spit up blood, and he averred that testing disclosed 
blood in his kidneys and that his treating physicians 
informed him that the inside lining of his stomach was 
bruised.  He stated that his service discharge occurred 
directly from the hospital, and that he therefore believed he 
received a medical discharge.  He reported being hospitalized 
numerous times since service for stomach disability, 
complained that he continues to spit blood, and indicated 
that he urinated blood and that his back and kidneys still 
hurt. 


Analysis

The Board initially notes that although the appellant 
contends that he was medically discharged from service, his 
DD 214 does not indicate that he received a Certificate of 
Disability for Discharge, and the appellant, when questioned 
at his October 1998 hearing, did not indicate that he was in 
possession of such a document. 

A.  Stomach disability

Service medical records are negative for evidence of stomach 
disability and there is no postservice medical evidence of 
stomach disability until 1980 and no medical evidence of 
record linking the currently present disability to service.  
While the  appellant claims that service physicians informed 
him that the inside lining of his stomach was bruised, the 
Board points out that the appellant's account of what his 
physicians purportedly told him, filtered as it is through 
the sensibilities of a layperson, does not constitute the 
competent medical evidence required to well ground his claim.  
See Robinette v. Brown, 8 Vet. App. 69 (1995).  Moreover, 
although the appellant, when treated in 1980, reported a 
service history of ulcers, no evidence of ulceration was 
present on examination in 1980, and in any event the 
appellant's treating physicians did not relate any findings 
on examination to his period of service.  Evidence which is 
simply unenhanced information recorded by a medical examiner 
does not constitute competent medical evidence sufficient to 
well ground a claim.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).

The only evidence supportive of an etiological relationship 
consists of the lay assertions of the appellant and I.P.  As 
the Court held in Espiritu v. Derwinski, 2 Vet. App. 492 
(1992), lay persons are not competent to offer medical 
opinions, so the assertions of lay persons concerning medical 
causation cannot constitute evidence of a well-grounded 
claim.  Moreover, while the appellant is competent to testify 
as to his symptoms during and after service, he is not 
competent to relate his present condition to those symptoms.  
See Savage, 10 Vet. App. 488 (1997).  In light of these 
circumstances, the Board must conclude that the appellant's 
claim is not well grounded. 

B.  Back disability

Although the appellant sustained a back injury in service, he 
did not report any back complaints at service discharge, and 
there is no post-service medical evidence on file of back 
disability.  The only evidence supportive of the appellant's 
claim consists of the lay assertions of the appellant and 
I.P.  As the Court held in Espiritu v. Derwinski, 2 Vet. App. 
492 (1992), lay persons are not competent to offer medical 
opinions, so the assertions of lay persons concerning a 
medical diagnosis cannot constitute evidence of a well-
grounded claim.  In the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  In light of these 
circumstances, the Board must conclude that the appellant's 
claim is not well grounded.

C.  Bilateral kidney disability

Although the appellant reported kidney stones at service 
discharge, there is in fact no medical evidence of kidney 
stones either in service or thereafter.  Moreover, even 
assuming that the appellant injured his kidneys in service as 
alleged, there notably is no post-service medical evidence of 
kidney disability.  The only evidence supportive of the 
appellant's claim consists of the lay assertions of the 
appellant and I.P.  Since lay persons are not competent to 
offer opinions concerning a medical diagnosis, see Espiritu, 
supra, and in the absence of competent evidence of a present 
disability, the Board must conclude that the appellant's 
claim is not well grounded.  Brammer, supra.

The Board notes that medical records from the military 
hospital at Fort Jackson, South Carolina, for 1977 are not on 
file.  However, the appellant reported at his October 1998 
hearing that he had attempted to obtain his medical records 
from that facility, but was informed his records had been 
lost or destroyed.  

The Board also notes that the appellant has claimed that he 
was seen at Mary Chiles Hospital on an outpatient basis in 
May 1993.  Records from that facility are not on file.  
However, the appellant reported that his efforts to obtain 
records from that facility have been unsuccessful.  In any 
event, since any such records would show evaluation of 
stomach disability more than 15 years after service and the 
appellant has not alleged that records from this facility 
would provide medical evidence of an etiological link between 
his current disability and service, or that the records would 
show diagnoses of back or bilateral kidney disability, the 
Board concludes that a remand of this case for the purpose of 
obtaining these records is not warranted. 

The Board views its foregoing discussion as sufficient to 
inform the appellant of the elements necessary to complete 
his application to reopen his claims for service connection 
for stomach, back and bilateral kidney disabilities.  Graves 
v. Brown, 8 Vet. App. 522, 524 (1996).


ORDER

Entitlement to service connection for stomach disability is 
denied.

Entitlement to service connection for back disability is 
denied.

Entitlement to service connection for bilateral kidney 
disability is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -


